DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 16, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 1-7 of the remarks, filed on February 16, 2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 102/103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Manku et al. and Yamamoto et al..

Claim Objections
Claims 14-20 are objected to because of the following informalities:  
Claim 14, line 1, “claim 13” should be “of claim 13”.  
Claim 16, line 1, “claim 15” should be “of claim 15”.  
Claims 15 and 17-20 depend either directly or indirectly from claim 14, therefore they are also objected.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Manku et al. (US 7,164,897 B2), hereinafter “Manku”.
Regarding claim 1, Manku illustrates a radio frequency (RF) switch, such as a transceiver shown in Figure 6, comprising:
a plurality of inputs (RFin1 and RFin2), each input of the plurality of inputs being configured to receive a radio-frequency signal of a plurality of radio-frequency signals (different frequency bands, col. 10, lines 60-64);
a plurality of outputs (RFout+ and RFout-) configured to provide the plurality of radio-frequency signals;
a common node (the node(s) of the two pair of high pass filters 72, each pair including a capacitor and two transistors) between the plurality of inputs and the plurality of outputs;
a plurality of input switches (switches S1 and S2, and transistors 76, 82, 84, and 162), each input switch of the plurality of input switches being coupled between a corresponding input of the plurality of inputs and the common node; and
a plurality of output switches (transistors 102, 104, 106, and 108)27 and 28), each output switch of the plurality of output switches being coupled between the common node and a corresponding output of the plurality of outputs.
Regarding claims  2 and 3, as shown in Figure 6, it is inherent to a skilled person in the art that when each input switch of the plurality of input switches is configured to .   

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Manku in view of Yamamoto et al. (US 6,351,294 B1), hereinafter “Yamamoto”.
Regarding claim 9, as stated earlier applied to claim 1, similar to claim 1, claim 9 further comprising a switchable shunt capacitance switchably connected between the common node and a reference potential.
Although Manku’s Figure 6 shows the high pass filter (HPF 72) included a capacitor (90 or 92) connected between the common node and a reference potential (Vss), Manku does not explicitly show or teach that the capacitor is a switchable shunt capacitor.
Yamamoto illustrates a television receiver circuit in Figure 1 comprising at least a first pair of HPFs (4 and 5) configured to receive television signals from a first input terminal (1); and a second pair of HPFs (10 and 11) configured to receive FM broadcasting signals from a second input terminal (9). As shown in Figure 1, Yamamoto further shows each pair of HPFs includes variable of components, such as a shunt inductor (15 or 20), capacitors, resistors, and switch diodes (26 and 27), it is not new to 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art as taught by Yamamoto to implement Manku’s HPFs with alternative switchable capacitors to perform optional operations of the HPFs in order to provide the function of switchable capacitance to the node(s) between Manku’s input and output switches to control the output frequencies of the RF signals through at least the output switches.
Regarding claims 10 and 11, similar to claims 2 and 3 stated earlier, as shown in Manku’s Figure 6, it is not new to a skilled person in the art that when each input switch of the plurality of input switches is configured to be turned on to provide the radio-frequency signal received by the input corresponding to the input switch to the common node, and when each output switch of the plurality of output switches is configured to be turned on to provide the radio frequency signal received from the common node to the output corresponding to the output switch.   
Regarding claim 12, as shown in Manku’s Figure 6 and stated in col. 10, lines 60-64, the RF input signals (RFin1 and RFin2) correspond to the plurality of RF signals have a plurality of signal frequencies, such as different frequency bands.
Regarding claims 4-6 applied to claim 1, and claim 13, as stated earlier, Yamamoto’s HPFs comprises variable components, such as the shunt inductance (15 or 20). 

Regarding claims 14-20, including the discussion stated earlier to claims 4-8 above, Yamamoto’s HPFs shown in Figure 1 comprising variable components as stated above. The examiner is taking the Office Notice that it appears that the claimed limitations recited in claims 14-20 are not new in the art to perform a first mode and a second mode of operating the connection and/or disconnection of the input and/or output switches based on variable components of HPFs connected between the node and a ground. In other words, it is not new to a skilled person in the art that a switch is capable of operating in two modes, such as on and off modes, for example, during a first mode of operation the switchable shunt capacitance is disconnected from the reference potential and the RF common node has a first common node capacitance corresponding to a parasitic capacitance of the plurality of input switches and a parasitic capacitance the plurality of output switches; during the first mode of operation the shunt inductance provides optimal compensation for the first common node capacitance at the first signal frequency; during a second mode of operation the switchable shunt capacitance is connected to the reference potential and the common node has a second common node capacitance corresponding to the parasitic capacitance of the 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art as taught by Yamamoto to implement Manku’s HPFs to include a shunt inductor with an inductance, a switchable capacitor, and/or variable capacitor with variable capacitance in order to provide the function of switchable capacitance to the node(s) between Manku’s input and output switches to control the output frequencies of the RF signals through at least the output switches, and improve isolation of the switches.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T. Tse whose telephone number is (571)272-3051.  The examiner can normally be reached on Mon-Fri 10:30am-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Young T. Tse/Primary Examiner, Art Unit 2632